DETAILED ACTION
Response to Preliminary Amendment
Applicant's amendments filed on 3/22/2021 and 10/4/2021 are acceptable and have been entered accordingly.  Claims 1, 3-7, 9, and 11-20 are currently pending with claim 1 being independent.

	Allowable Subject Matter
Claims 1, 3-7, 9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, including that which is listed on the attached PTO-892 fails to disclose or render obvious in particular a direct lighting array coupled to a housing and comprising one or more light emitting diodes oriented to project light along a downward axis; an indirect lighting array coupled to the housing and comprising a plurality of light emitting diodes oriented to project light along axes extending transverse to the downward axis; and an indirect lighting member mounted to the housing to be laterally outwardly from and within a path of illumination of the plurality of light emitting diodes of the indirect lighting array, the indirect housing member comprises a shroud coupled to the housing above the indirect lighting array, the shroud having an outer wall extending outwardly from the housing to intersect the path of illumination of the plurality of light emitting diodes of the indirect lighting array, and a bottom wall coupled to the housing to be laterally outwardly from and within the path of illumination of the plurality of light emitting diodes of the indirect lighting array, the outer wall of the shroud extending over at least a portion of the bottom wall; and wherein the bottom wall is transparent or translucent, such that light emitted from the indirectly lighting array or transient light can pass therethrough to illuminate the outer wall of the shroud as called for in the claimed combination of independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896